Case 2:19-cv-07818-CBM-RAO Document 36 Filed 04/21/20 Page 1 of 8 Page ID #:171



   1   Katherine M. Dugdale, Bar No. 168014
       KDugdale@perkinscoie.com
   2   PERKINS COIE LLP
       1888 Century Park E., Suite 1700
   3   Los Angeles, CA 90067-1721
       Telephone: 310.788.9900
   4   Facsimile: 310.788.3399
   5   William C. Rava (appearing pro hac vice)
       Christian W. Marcelo (appearing pro hac vice)
   6   WRava@perkinscoie.com
       CMarcelo@perkinscoie.com
   7   PERKINS COIE LLP
       1201 Third Avenue, Suite 4900
   8   Seattle, WA 98101
       Telephone: 206.359.8000
   9   Facsimile: 206.359.9000
  10   Attorneys for Plaintiff
       Nintendo of America Inc.
  11
                               UNITED STATES DISTRICT COURT
  12
                             CENTRAL DISTRICT OF CALIFORNIA
  13
  14
       NINTENDO OF AMERICA INC., a                   Case No. 2:19-CV-07818-CBM-RAO
  15   Washington corporation,
                                                     JOINT SCHEDULING REPORT
  16                        Plaintiff,               PURSUANT TO FEDERAL RULE OF
                                                     CIVIL PROCEDURE 26(f)
  17            v.
                                                     Date:    April 28, 2020
  18   MATTHEW STORMAN, an
       individual, JOHN DOES 1-10,                   Time:    10:00 a.m.
  19   individuals and/or corporations,              Ctrm:    2
                                                     Judge:   Hon. Consuelo B. Marshall
  20                        Defendants.
  21
  22
                Plaintiff Nintendo of America Inc. (“Nintendo”) and defendant Matthew
  23
       Storman ("Defendant") submit this Scheduling Report pursuant to this Court’s
  24
       Order Setting Scheduling Conference (Dkt. # 34), Rule 26(f) of the Federal Rules
  25
       of Civil Procedure, and applicable Local Rules.
  26
  27
  28
                                               -1-
       147495443.5
Case 2:19-cv-07818-CBM-RAO Document 36 Filed 04/21/20 Page 2 of 8 Page ID #:172



   1                             COURT'S FEBRUARY 25, 2020 ORDER
                                SETTING SCHEDULING CONFERENCE
   2
                Pursuant to this Court’s Order Setting the Scheduling Conference, the parties
   3
       report the following:
   4
       1.       Description of the Case
   5
                Nintendo’s Statement of the Case:
   6
                This is an action to recover damages arising from Defendant’s infringement
   7
       of Nintendo’s registered copyrights and trademarks and to enjoin Defendant's future
   8
       infringement. On September 10, 2019, Nintendo filed this action, asserting claims
   9
       for copyright infringement, federal trademark infringement and unfair competition,
  10
       and state law unfair competition.
  11
                Defendant's Statement of the Case:
  12
                This is an action by Nintendo to tarnish the reputation of Defendant. Plaintiff
  13
       is using unfair and bullying tactics to force Defendant to defend itself in court,
  14
       against Nintendo’s false allegations of copyright infringement, federal trademark
  15
       infringement and unfair competition.
  16
       2.       Depositions
  17
                Nintendo currently anticipates taking Defendant’s deposition in June or July,
  18
       after an initial round of written discovery.
  19
       3.       Written Discovery
  20
                     Nintendo anticipates propounding written discovery after serving its Initial
  21
       Disclosures. Nintendo believes that discovery will be needed on the following
  22
       subjects:
  23
                (1)        The source, organization, management, and control of the content
  24
                found on Defendant’s website, Romuniverse.com;
  25
                (2)        The use of Nintendo’s intellectual property on Romuniverse.com
  26
                and/or any other websites controlled by Defendant; and
  27
                (3)        Defendant's profits and financial information.
  28
                                                     -2-
       147495443.5
Case 2:19-cv-07818-CBM-RAO Document 36 Filed 04/21/20 Page 3 of 8 Page ID #:173



   1   Defendant believes that discovery will be needed on the following subjects:
   2            (1)        Nintendo’s profits including financial statements and financial
   3                  records for all video game consoles and video games offered by Nintendo,
   4                  Inc to all distributors, individuals or any other company.
   5            (2)        Total counts of digital and physical video games whether
   6                  downloaded or purchased
   7            (3)        Reports of website traffic statistics and analysis for all Nintendo’s
   8                  websites and products.
   9            (4)        A list of all websites and website owners including contact
  10                  information of owners that Nintendo has previously filed civil lawsuits
  11                  against.
  12                 The parties believe that interrogatories, depositions, requests for production,
  13   and requests for admission may be served as provided by the Federal Rules of Civil
  14   Procedure. The parties do not believe discovery should be conducted in phases.
  15   4.       Expert Witnesses
  16            Nintendo may call an expert witness regarding the technology at issue in this
  17   matter, including read-only memory and operation, management, and control of
  18   Defendant’s website(s) and proposes that expert discovery be conducted on the
  19   schedule proposed below.
  20   5.       Pretrial Conference and Proposed Case Schedule
  21            The parties propose the following case schedule:
  22            (a)      Reports under Rule 26(a)(2) due: July 24, 2020
  23            (b)       Rebuttal Reports due: August 14, 2020
  24            (c)       Non-Expert Discovery cutoff: August 28, 2020
  25            (d)       Expert Discovery Cutoff: September 11, 2020
  26            (e)       Last day to file dispositive motions: September 25, 2020
  27            (f)       Final Pretrial Conference: January 4, 2021
  28            (g)       Trial: January 18, 2021
                                                      -3-
       147495443.5
Case 2:19-cv-07818-CBM-RAO Document 36 Filed 04/21/20 Page 4 of 8 Page ID #:174



   1   6.       Jury Trial
   2            Nintendo demanded a jury trial in its September 10, 2019 Complaint
   3   (Dkt. # 1).
   4   7.       Settlement
   5            The parties had an initial discussion related to settlement on April 6, 2020, at
   6   their Rule 26 conference, and anticipate engaging in further conversations, to the
   7   extent appropriate and efficacious.
   8   8.       Consent to Magistrate Judge
   9            Nintendo does not consent to proceeding before a magistrate judge
  10   9.       Motions
  11            Nintendo anticipates that it may be forced to file discovery motions.
  12   Nintendo also anticipates filing a motion for summary judgment after completing
  13   any necessary discovery.
  14   10.      ADR under L.R. 16-15.4
  15            Pursuant to Local Rule 16, the parties have selected Settlement Procedure
  16   No. 1, and will participate in a settlement conference before the magistrate judge
  17   assigned to the case.
  18
  19                         CENTRAL DISTRICT LOCAL RULE 26-1
  20            Pursuant to Local Rule 26-1, the parties also discussed the following
  21   additional matters:
  22            (a)   Complex Case
  23            The parties agreed that the case is not complex, and the Manual for Complex
  24   Litigation should not be used in this case.
  25            (b)   Proposed Schedule
  26            The parties refer the Court to the Proposed Schedule above.
  27            (c)   Settlement
  28
                                                  -4-
       147495443.5
Case 2:19-cv-07818-CBM-RAO Document 36 Filed 04/21/20 Page 5 of 8 Page ID #:175



   1            See above. Pursuant to Local Rule 16, the parties have selected Settlement
   2   Procedure No. 1, and will participate in a settlement conference before the
   3   magistrate judge assigned to the case.
   4            (d)       Trial Estimate
   5            The parties estimate 3 days for trial.
   6            (e)       Additional Parties
   7            The parties do not anticipate adding additional parties currently.
   8
   9           RULE 26(f) OF THE FEDERAL RULES OF CIVIL PROCEDURE
  10            Pursuant to Rule 26(f) of the Federal Rule of Civil Procedure, the parties
  11   report the following:
  12            1.        Disclosures
  13            Pursuant to Rule 26(a)(1), the parties’ initial disclosures are due on Monday,
  14   April 21, 2020. Nintendo timely served its initial disclosures.
  15            2.        Proposed Discovery Plan
  16                 The parties refer the Court to the discovery plan above.
  17            3.        Limitations on Discovery
  18            The parties do not believe at this time that any changes should be made in the
  19   limitations on discovery imposed by the Federal Rules of Civil Procedure.
  20            4.        Issues Relating to Electronically Stored Information
  21            The parties are not presently aware of any issues relating to the disclosure
  22   and discovery of electronically stored information. Nintendo is prepared to produce
  23   any requested relevant electronically stored information in a media accessible to
  24   Defendant.
  25            5.        Issues Relating to Claims of Privilege
  26            Nintendo is not presently aware of any issues relating to claims of privilege
  27   or protection.
  28
                                                     -5-
       147495443.5
Case 2:19-cv-07818-CBM-RAO Document 36 Filed 04/21/20 Page 6 of 8 Page ID #:176



   1            6.    Protective Orders
   2            An appropriate stipulated protective order may be necessary in this action. If
   3   the parties do not agree on the terms, the parties may also bring motions for
   4   protective orders.
   5
       DATED: April 21, 2020                           PERKINS COIE LLP
   6
   7                                                   By: /s/ William C. Rava
   8                                                       Katherine M. Dugdale
                                                           William C. Rava (pro hac vice)
   9                                                       Christian W. Marcelo (pro hac vice)
  10                                                       Attorneys for Plaintiff NINTENDO
                                                           OF AMERICA INC.
  11
  12
       DATED: April 21, 2020                           MATTHEW STORMAN
  13
  14                                                   By: /s/ Matthew Storman
                                                       Defendant Matthew Storman
  15                                                   (per telephonic consent)
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -6-
       147495443.5
Case 2:19-cv-07818-CBM-RAO Document 36 Filed 04/21/20 Page 7 of 8 Page ID #:177



   1                                    PROOF OF SERVICE
   2            I, Jackie Slavik, declare:
   3            I am a citizen of the United States and employed in Seattle, Washington. I
   4   am over the age of eighteen years and not a party to the within-entitled action. My
   5   business address is 1201 Third Avenue, Suite 4900, Seattle, WA 98101. On April
   6   21, 2020, I served a copy of the following document(s):
   7    PLAINTIFF NINTENDO OF AMERICA INC.'S RULE 26(A)(1) INITIAL
        DISCLOSURES
   8
   9
                     by transmitting via facsimile the document(s) listed above to the fax
  10                  number(s) set forth below on this date before 5:00 p.m.
  11
                     by placing the document(s) listed above in a sealed envelope with
  12                  postage thereon fully prepaid, the United States mail at Seattle,
  13                  Washington addressed as set forth below.

  14                 by placing the document(s) listed above in a sealed envelope and
                      affixing a pre-paid air bill, and causing the envelope to be delivered to
  15                  an agent for delivery.
  16
                     by personally delivering the document(s) listed above to the person(s)
  17                  at the address(es) set forth below.
  18
                     by transmitting via e-mail or electronic transmission the document(s)
  19                  listed above to the person(s) at the e-mail address(es) set forth below.
  20            Matthew Storman
  21            1601 E. Ruddock St.
                Covina, CA 91724
  22            admin@romuniverse.com
  23            Pro Se Defendant

  24            I am readily familiar with the firm's practice of collection and processing

  25   correspondence for mailing. Under that practice it would be deposited with the

  26   U.S. Postal Service on that same day with postage thereon fully prepaid in the

  27   ordinary course of business. I am aware that on motion of the party served, service

  28

       147958108.1                                -1-                        PROOF OF SERVICE
Case 2:19-cv-07818-CBM-RAO Document 36 Filed 04/21/20 Page 8 of 8 Page ID #:178



   1   is presumed invalid if postal cancellation date or postage meter date is more than
   2   one day after date of deposit for mailing in affidavit.
   3            I declare that I am employed in the office of a member of the bar of this court
   4   at whose direction the service was made.
   5            Executed on April 21, 2020, at Seattle, Washington.
   6
   7                                                             Jackie Slavik
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       147958108.1                                -2-                       PROOF OF SERVICE
